-     .




    ,,Dr. J. W. Edgar                 Opinion W-45?
     Commissioner of Education
     Walton Building                  Re:   Questions relating to
     Austin, Texas                          computing economic in-
                                            dex in making local
                                            fund assignments pur-
                                            suant to the Foundation
     Dear Dr. Edgar:                        School Program.
                 We quote from your request for an opinion as
     follows :
                      "The State Board of Education has directed
                 that the Attorney General be requested to give
                 an opinion on the following questions concerning
                 the interpretation of and its authority under
                 the Foundation School Program Act appertaining
                 to the economic index:
                      1. What is meant by the phrase 'weighted
                 by' as used In Section 3, first paragraph,
                 Article 2922-16?
                      2. Are the calculations used by the Agency
                 and the procedure that has been followed as adopted
                 by the Board in computing the Economic Index proper?

                      3.  Does the~Board have the discretion to vary
                 from the Economic Index procedures set forth in the
                 statutes?"

               Section 2 of Article 2922-16, as amended, provides
     in substance that for each school year including and subse-
     quent to, the 1955-56 school year, the sum of the amounts to
     be charged against the local school districts toward the
     Foundation School Program shall be twenty (20%) percent of the
     estimated total cost of the Foundation School Program for the
     immediately preceding school year. The Commissioner of Educa-
     tion, subject to the approval of the State Board of Education,
     is charged with the duty of assigning to each school district
     its proportionate part of the total funds to be raised locally,
     according to each district's tax paying ability.
Dr. J. W. Edgar, Page 2 (WW-452)


          Section 3 of Article 2922-16, as amended, pre-
scribes the procedure to be followed by the Commissioner In
ascertaining the 'tax paying ability of each school district'.
The first step in such procedure Is the compilation of an
economic index which, in the language of the statute, "shall
constitute for the purpose of this Act a measure of one':county's
ability to support schools in relation to the ability of other
counties In the State". Section 3 further provides:
               If     The economic index for each county
          shall be-based upon and determined by the fol-
          lowing weighted factors:
                  Assessed valuation of the county,
         weighted by twenty (20);
                  Scholastic opulation of the county,
         weighted by eight (87;
                  Income for the county as measured by:
         ValueCadded by manufacture value of minerals
         produced, value of agrlculiural products, pay-
         rolls for retail establishments, payrolls for
         wholesale establishments, payrolls for service
         establishments, weighted collectively by seventy-
         two (72).
              II
               . . .
              "The Commissioner of Education, subject to
         approval of the State Board of Education, shall
         recompute annually a new economic index not later
         than the first week in March of each year, using
         an average of data for a three-year period which
         shall be taken from the most recently available
         official publications and reports of agencies of
         the State of Texas or the Federal Government.
         The first economic index so determined for each
         county under the provisions of this amendatory
         Act shall be effective beginning with the 1953-54
         school year, and thereafter the economic index re-
         computed annually shall be effective beginning with
         the new school year in the calendar year of Its re-
         computation.:
              II
               . . .,I
          Your first question concerns the meaning of the term
 .




Dr. J. W. Edgar, Page 3 (W-452)


"weighted by" as used in the foregoing provisions of the
statute. This is not a legal~term,and it must be assumed
that the Legislature intended to ascribe to it its ordinary
slgniflcation and meaning. The first paragraph-of Section
3 reads as it was originally enacted by Senate Bill 116
Acts 51st Legislature, Regular Session, 1949, at page 640.
Since Its effective date the Commissioner, with,the Board's
approval, has computed the economic index by multiplying
each factor by the stated weight. Hence, the .assessedvalu-
ation of the county was multi lied by twenty (20), the scho-
lastic population by eight (8 P , and the Income for each
county by seventy-two (72). The average of data for the
immediately preceding three (3) year period was used in com-
piling each of the factors.
          You advise that the Legislature fixed the economic
index in Senate Bill 116, supra, for the first two years of
the Foundation School Program and followed the same method
of computation. We believe this method is correct and should
be followed by the Commissioner and the Board. It has been
sugjested that the weights should be applied to the percentage
relationships of the various factors rather than directly to
the assessed valuation, scholastic population and income for
the county. However, the statute speaks of assessed valuation,
scholastic population and Income for the county being weighted.
This language does not imply that the various f&ors   should
be reduced Eo percentage relationships prior to application of
the weights. We believe the Commissioner and the Board have
followed the correct procedure. We further believe that this
method is exclusive and any alternative method would be pro-
hibited. We do not say, however, that the various sources from
which the Commissioner has obtained the statistical data neces-
sary to computing the index are exclusive. Section 3 of Article
2922-16 merely requires that such data be taken 'from the most
recently available official publications and re'@rts of agencies
of the State of Texas or the Federal Government .
          Your second question is therefore answered in the
affirmative, and your third question in the,negative.


                         SUMMARY
            The term "weighted by" as used in
            Section 3, first paragraph, of
            Article 2922-16, means that the
            stated factors should be multiplied
Dr. J. W. Edgar, Page 4 (WW-452)


             by the given weights. The weights
             should be applied directly to the
             factors and not to their percentage
             relationships. The calculations and
             procedure used by the Education Agency
             in computing the Economic Index are
             proper. The State Board bf Education
             has no discretion to vary from the
             Economic Index procedures set forth In
             the statutes.
                              Very   truly   yours,
                              WILL WILSON
                              Attorney General of Texas



                                 Leonard Passmore
                                 Assistant
LP:pf:mg
APPROVED:
OPINION COMMI'R'EE
Geo. P. Blackburn, Chairman
 Morpan Nesbitt
'J. L4iltonRichardson
 J. .lrthurSandlin.
 Linwaru Shivers
REVIEWED FOR THE ATTORNEY GENERAL
BY:
      W. V. Geppert